DETAILED ACTION
Claims 1-2, 4-6, 8, 10-18, 20-22, 24 and 26-28 are pending before the Office for review.
In the response filed December 23, 2020:
Claims 1, 2, 4-6, 8, 13, 18, 20-22 and 24 were amended.
Claims 3, 7, 8, 19, 23 and 25 were canceled.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over KLEIN et al (U.S. Patent Application Publication 2004/0242019).
With regards to claims 1 and 8, Klein renders obvious an etching solution suitable for selective removal of silicon nitride over silicon oxide from a microelectronic device which comprises (Paragraphs [0027], [0037]-[0038] discloses silicon nitride is selective etch relative to silicon oxide in a the presence of hot phosphoric acid; wherein the composition of the invention can selectively remove silicon nitride from the underlying layers) comprising: water (Paragraph [0058]) phosphoric acid in an amount discloses etching media used are HF/fluoride free). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
Klein does not explicitly disclose a hydroxyl group containing solvent in an amount from about 0.5 to about 59.5% by weight of the etching solution wherein said hydroxyl group containing solvent is selected form the group consisting of glycol and a glycol monoether.
However Klein discloses wherein the etching solution comprises a solvent that can be used in the range of about 20-80% by weight wherein the solvents can be pure inorganic or organic solvent mixtures thereof such as water, monohydric and/or polyhydric alcohols, ethers in particular ethylene glycol monobutyl ether or triethylene glycol monomethyl ether (Paragraph 0058]) which renders obvious a hydroxyl group containing solvent in an amount from about 0.5 to about 59.5% by weight of the etching solution wherein said hydroxyl group containing solvent is selected form the group consisting of glycol and a glycol monoether. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Klein to include the hydroxyl group containing solvent as rendered obvious by the embodiment of Klein because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching composition using the hydroxyl containing solvent as rendered obvious by the disclosure of Klein. MPEP 2143D

Claims FILL IN CLAIMS rejected under 35 U.S.C. 103 as being unpatentable over KLEIN et al (U.S. Patent Application Publication 2004/0242019) in view of BERGMAN et al (U.S. Patent Application Publication 2012/0289056).
With regards to claims 2, 4, 6 and 10,
However Klein does not explicitly disclose wherein said water is present in an amount from about 5% to about 30% by weight of the etching solution and said hydroxyl group containing solvent is present in an amount from about 75% to about 40%, 20% to about 40% or about 0.5% to about 50% by weight of the etching solution wherein the hydroxyl group containing solvent is the glycol and is selected form the group consisting of ethylene glycol, propylene glycol, diethylene glycol, dipropylene glycol, triethylene glycol and tetraethylene glycol
Bergman discloses an etching composition comprising water, phosphoric acid and a hydroxyl group containing solvent wherein the concentration of water content of the etching chemistry controls the boiling point of the etching chemistry and adjust the etch rate of silicon nitride (Paragraph [0024]) and wherein a non-aqueous diluent such as ethylene glycol can be present in amounts to adjust the boiling point of the etching composition to achieve a higher etch rate and a high silicon nitride to silicon oxide etching rate ratio (Paragraphs [0029]-[0030]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(II)(A) Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing to optimize the concentrations of water and hydroxyl group containing solvents to amounts including wherein said water is present in an amount from about 5% to about 30% by weight and said hydroxyl group containing solvent is 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Klein to optimize the concentration of water and solvent as rendered obvious by Bergman because the reference of Bergman teaches that such optimization allows for the adjustment of the etching rate and selectivity ratio (Paragraphs [0024], [0029]-[0030]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching composition using the teachings of Bergman. MPEP 2143D

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over KLEIN et al (U.S. Patent Application Publication 2004/0242019) in view of WU et al (WO 2012/174518).
With regards to claims 5 and 11, Klein renders obvious the limitations of claim 1 as previously discussed.
However Klein does not explicitly disclose wherein the hydroxyl group containing solvent is propylene glycol or dipropylene glycol monoethyl ether (DPGME). 
Wu discloses a composition for selectively etching silicon nitride comprising a hydroxyl group containing solvent wherein the hydroxyl group containing solvent is 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Klein to include the organic solvent as rendered obvious by Wu because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the solvent as rendered obvious by Wu. MPEP 2143D

Claims 13-17, 20-21, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (U.S. Patent Application Publication 2016/0017224) in view of KLEIN et al (U.S. Patent Application Publication 2004/0242019) and WU et al (WO 2012/174518).
With regards to claims 13-16,  Lee discloses a method of selectively enhancing the etch rate of the silicon nitride relative to the silicon dioxide on a composite semiconductor device comprising silicon nitride and silicon dioxide (Paragraphs [0002]-[0003], [0141]-[0148]); the method comprising the steps of: contacting the composite semiconductor device comprising silicon nitride and silicon dioxide with an aqueous composition comprising phosphoric acid in an amount of about 70 to 99 wt% (Paragraphs [0129]-[0131]) which overlaps Applicant’s claimed amount of from about 50% to about 95% by weight of the etching solution and a solvent (Paragraph [0132]) wherein the selectivity of the etch of silicon nitride over silicon oxide is high (Paragraphs [0142], [0169], [0178]) wherein the selectivities can be 277.33 or higher (see Page 17 
Lee does not explicitly disclose wherein the composition comprises a hydroxyl group containing solvent in an amount from about 0.5% to about 59.5% by weight for the etching solution, wherein the hydroxyl group containing solvent is selected from the group consisting of glycol or a glycol monoether; wherein the aqueous composition is substantially free from hydrofluoric acid and hexafluorosilic acid and rinsing the composite semiconductor device after the silicon nitride is at least partially removed and the step of drying the semiconductor device
Klein renders obvious an etching solution suitable for selective removal of silicon nitride over silicon oxide (Paragraphs [0027], [0037]-[0038] discloses silicon nitride is selective etch relative to silicon oxide in a the presence of hot phosphoric acid; wherein the composition of the invention can selectively remove silicon nitride from the underlying layers) comprising phosphoric acid in an amount from about 1-80 wt% (Paragraphs [0055]-[0056]) which overlaps applicant’s claimed amount from about 50% to about 95% by weight; a solvent that can used in the range of about 20-80% by weight wherein the solvents can be pure inorganic or organic solvent mixtures thereof such as water, monohydric and/or polyhydric alcohols, ethers in particular ethylene glycol monobutyl ether or triethylene glycol monomethyl ether (Paragraph 0058]) which discloses etching media used are HF/fluoride free). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Lee to include the hydroxyl group containing solvent as rendered obvious by Klein because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching composition using the hydroxyl containing solvent as rendered obvious by the disclosure of Klein. MPEP 2143D
Wu discloses a composition for selectively etching silicon nitride comprising a hydroxyl group containing solvent wherein followed by rinsing the device after the etching and a step of drying the semiconductor device (Paragraphs [0020]-[0021], [0038]-[0039]). 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Lee to include the organic solvent and rinsing and drying as rendered obvious by Wu because the reference of Wu teaches the removal of the etching composition by rinse, wash and 
With regards to claim 17, the modified teachings of Lee disclose wherein the contact step is performed at a temperature in the range of about 50°C and about 300°C (Lee Paragraph [0146]) which overlaps Applicant’s claimed amount of about 100°C and about 200°C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claims 20-21, the modified teachings of Lee renders obvious wherein the hydroxyl group containing solvent is glycol and is selected from the group consisting of ethylene glycol, propylene glycol and diethylene glycol dipropylene glycol triethylene glycol and tetratheyleneglycol (Klein Paragraph [0059], Wu Paragraph [0021]).
With regards to claim 24, the modified teachings of Lee renders obvious wherein the hydroxyl group-containing solvent is the glycol monoether and is selected from the group consisting of ethylene glycol monomethyl ether, ethylene glycol monoethyl ether, ethylene glycol mono n-propyl ether, ethylene glycol monoisopropyl ether, ethylene glycol mono n-butyl ether, diethylene glycol monomethyl ether, diethylene glycol monoethyl ether, diethylene glycol monobutylether, triethylene glycol monomethyl ether, triethylene glycol monoethyl ether, triethylene glycol monobutyl ether, l-methoxy-2-propanol, 2-methoxy-l-propanol, 1-ethoxy -2-propanol, 2-ethoxy-1-
With regards to claim 27, the modified teachings of Lee renders obvious wherein the composition comprising a hydroxyl group containing solvent wherein the hydroxyl group-containing solvent is dipropylene glycol monoethyl ether (DPGME) (Wu Paragraph [0021]).

Claims 18, 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (U.S. Patent Application Publication 2016/0017224) in view of KLEIN et al (U.S. Patent Application Publication 2004/0242019) and WU et al (WO 2012/174518), as applied to claims 13-17, 20-21, 24 and 27, in further view of BERGMAN et al (U.S. Patent Application Publication 2012/0289056).
With regards to claims 18, 22 and 26, the modified teachings of Lee discloses wherein the etching component of phosphoric acid is present in amounts ranging from 1-80% by weight (Klein Paragraphs [0055]-[0056]) which renders obvious wherein said phosphoric acid is present in amount from about 50% to about 80% of about 60 to about 95% by weight of the etching solution. The modified teachings of Lee further discloses wherein the proportion of solvent can be in a range of 20-80% by weight, based on the total weight of the etching composition wherein suitable solvent can be pure inorganic or organic solvents or mixtures thereof, such as water, glycol and a glycol monoether 
However the modified teachings of Lee do not explicitly disclose wherein said water is present in an amount from about 5% to about 30% by weight of the etching solution and said hydroxyl group containing solvent is present in an amount from about 75% to about 40%, 20% to about 40% or about 0.5% to about 50% by weight of the etching solution wherein the hydroxyl group containing solvent is the glycol and is selected form the group consisting of ethylene glycol, propylene glycol, diethylene glycol, dipropylene glycol, triethylene glycol and tetraethylene glycol
Bergman discloses an etching composition comprising water, phosphoric acid and a hydroxyl group containing solvent wherein the concentration of water content of the etching chemistry controls the boiling point of the etching chemistry and adjust the etch rate of silicon nitride (Paragraph [0024]) and wherein a non-aqueous diluent such as ethylene glycol can be present in amounts to adjust the boiling point of the etching composition to achieve a higher etch rate and a high silicon nitride to silicon oxide etching rate ratio (Paragraphs [0029]-[0030]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(II)(A) prima facie obvious to one of ordinary skill in the art prior to the effective filing to optimize the concentrations of water and hydroxyl group containing solvents to amounts including wherein said water is present in an amount from about 5% to about 30% by weight and said hydroxyl group containing solvent is present in an amount from about 75% to about 40%, 20% to about 40% or about 0.5% to about 50% by weight in order to achieve the desired boiling point of the etching composition to provide a higher etch rate of silicon nitride and a higher etching ratio between silicon nitride and silicon oxide as taught by the modified teachings of Klein. (Berman Paragraphs [0024], [0029]-[0030], MPEP 2144.05(II)(A)).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Lee to optimize the concentration of water and solvent as rendered obvious by Bergman because the reference of Bergman teaches that such optimization allows for the adjustment of the etching rate and selectivity ratio (Paragraphs [0024], [0029]-[0030]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching composition using the teachings of Bergman. MPEP 2143D

Allowable Subject Matter
Claims 12 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see pages 9-14 of Applicant’s response, filed December 23, 2020, with respect to the rejection(s) of claim(s) 1-2, 4-6, 8, 10-18, 20-22, 24 and 26-28 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of BERGMAN et al (U.S. Patent Application Publication 2012/0289056) and WU et al (WO 2012/174518).

For the purpose of compact prosecution, Applicant’s arguments which are still pertinent to the pending art.
Applicant argues on pages 9-14 of Applicant’s response that the Klein fails to teach or render obvious an etching solution. Applicant argues that Klein discloses a paste that is useful in etching and texturing silicon nitride. Applicant notes that Klein does mention that the composition may be a solution but Klein describes the composition as a paste throughout the disclosure. Applicant further argues that the composition comprises a solvent and the solvent may be water, inorganic solvent or solvent. Applicant argues that Klein discloses only 2 examples of its paste and neither pastes comprises Applicant’s claimed hydroxyl group containing solvent and both comprise thickeners. Finally Applicant argues that Klein’s composition is for the purpose of etching silicon nitride from silicon and not from etching from silicon oxide. This is found unpersuasive.
It is the Examiner’s position that Klein renders obvious the formation of an etching solution. Klein discloses Paragraph [0037] “The etching medium used are which may be in the form of a solution or paste.” In addition Klein discloses Paragraph [0058] “The proportion of solvent can be in the range 20-80% by weight, based on the total weight of the etching paste. Suitable solvents can be pure inorganic or organic solvents or mixtures thereof, such as water, monohydric and/or polyhydric alcohols, ethers, in particular ethylene glycol monobutyl ether, triethylene glycol monomethyl ether or [2,2-butoxy(ethoxy)]ethyl acetate.” Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) MPEP 2123(II) Therefore Klein general discloses that the composition may be used in the form of a paste or a solution. Further for Klein generally discloses an etching solution and a mixture of solvents.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). MPEP 2123(I) In addition, Applicant’s currently presented claim does not preclude the inclusion the addition components such as a thickener. Therefore Klein renders obvious a solution and a mixture of solvents.
In response to applicant's argument that Klein fails to disclose an etching solution suitable for the selective removal of silicon nitride over silicon oxide, a recitation of the 

Applicant further argues that Klein discloses broad ranges (20-80 wt% solvent Paragraph [0056] and 1-80 wt% phosphoric acid Paragraph [0058]) which are so broad that it does not render obvious Applicant’s narrow range. Applicant make a similar argument with regards to the temperature range as rendered obvious by Lee. Applicant argues that Lee allegedly discloses a temperature range from 50-300° which is broader than Applicant’s claimed range of about 100 to about 200°C. This is found unpersuasive.
Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed 

The Examiner would like to note that the reference of Wu et al (WO 2012/174518) discloses the inclusion of a fluoride source but does not require the inclusion of hydrofluoric acid or hexafluorosilic acid. As such Wu is properly combinable. While Applicant’s specification discloses that the etching solution may be substantially free of fluoride ions (See Applicant’s specification paragraphs [0024]-[0025]) such limitations is not present in the currently dependent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713